DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a storage lock for a storage door, the storage lock comprising: a lock housing for mounting to the storage door or to a storage frame supporting the storage door; and a lock mechanism arranged within the lock housing, the lock mechanism comprising: a latch selectively operable between a locked position in which the latch is extended to engage with the other of the storage door and storage frame to block against opening of the storage door, and an unlocked position in which the latch is retracted to disengage from the other of the storage door and storage frame to allow the storage door to be opened for access to storage, and a latch control system selectively operable between a restricted position to block against operation of the latch out from the locked position, and an unrestricted position to permit operation of the latch out from the locked position to the unlocked position, the latch control system including a key selectively operable between blocked and unblocked positions corresponding with the restricted and unrestricted positions of the latch control system, wherein in the blocked position the key is arranged to engage the latch to block movement of the latch out from the locked position to the unlocked position, and in the unblocked position the key is arranged disengaged from the latch to permit movement of the latch out from the locked position to the unlocked position, the latch control system including a restrictor selectively operable between restricted and unrestricted positions, wherein in the restricted position the restrictor is arranged to engage the key to block movement of the key out from the blocked position, a key selectively operable between blocked and unblocked positions corresponding with the restricted and unrestricted positions of the latch control system, wherein in the blocked position the key is arranged to engage the latch to block movement of the latch out from the locked position to the unlocked position, and in the unblocked position the key is arranged disengaged from the latch to permit movement of the latch out from the locked position to the unlocked position.
The closest prior art of record, U.S. Patent Application Publication 2021/0348421 to Haagendrup, discloses a storage lock for a storage door (paragraph 6), the storage lock comprising: a lock housing (12, 50) for mounting to the storage door or to a storage frame (20x) supporting the storage door; and a lock mechanism (10) arranged within the lock housing, the lock mechanism comprising a latch (14) selectively operable between a locked position in which the latch is extended to engage with the other of the storage door and storage frame to block against opening of the storage door, and an unlocked position in which the latch is retracted to disengage from the other of the storage door and storage frame to allow the storage door to be opened for access to storage (paragraph 29), and a latch control system (36, 40, 42, 50, 52, 54, 58) selectively operable between a restricted position to block against operation of the latch out from the locked position, and an unrestricted position to permit operation of the latch out from the locked position to the unlocked position (paragraph 31).

However, Haagendrup does not discloses the latch control system includes a restrictor selectively operable between restricted and unrestricted positions, wherein in the restricted position the restrictor is arranged to engage the key to block movement of the key out from the blocked position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 15, 2022